DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 2016/0109636 Hereinafter Weng) in view of Pan et al. (US 2019/0148091 Hereinafter Pan).
Regarding claim 1, Weng teaches a light guide plate (30, Fig. 4), comprising a first surface (top surface of 30, Fig. 4), a second surface (bottom surface of 30, Fig. 4) opposite to the first surface, and a first opening (5, Fig. 4) running through the first surface and the second surface (Fig. 4); 
a mask layer (60, Fig. 4), comprising a second opening corresponding to the first opening (Fig. 4); and 
a reflective layer (50, Fig. 4), comprising a first part (the part of 50 under the light guide plate) and a second part (the part of 50 not under the light guide plate, Fig. 4) connected to each other, wherein the first part is disposed on the second surface of the light guide plate, and the 
Pan teaches a mask layer (35, Fig. 4, Paragraph 0026), located between the baseplate (32, Fig. 4, Paragraph 0026) and the light guide plate (331, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the glue layer of Weng with the mask layer of Pan between the light guide plate and baseplate of Weng, in order to correspond to light outputting zones of the keycaps and further to provide additional control of the illumination from the light guide (Pan, Paragraph 0026). 
 
Regarding claim 2, Weng teaches the second part of the reflective layer comprises a third opening (the opening between the reflective layer in Fig. 4 being part of the hole 5) corresponding to the second opening and the first opening, and the third opening is smaller than the second opening and the first opening.

Regarding claim 4, Weng teaches the second opening is smaller than or equal to the first opening (Fig. 4).

Regarding claim 5, Weng fails to teach the second opening is larger than the first opening.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the second opening in Weng larger than the first opening, in order to .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 2016/0109636 Hereinafter Weng) in view of Pan et al. (US 2019/0148091 Hereinafter Pan) and Lin et al (US 2008/0297693 Hereinafter Lin).
Regarding claim 3, Weng fails to teach the reflective layer is a ground metal layer.
Lin teaches the reflective layer (2162, Paragraph 0017) is a ground metal layer (Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have grounded the reflective layer of Weng as taught by Lin, in order to prevent unnecessary accumulation of static electricity (Lin, Paragraph 0003)

Claim 6-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 2016/0109636 Hereinafter Weng) in view of Wang (US 2014/0218890 Hereinafter Wang) and Pan et al. (US 2019/0148091 Hereinafter Pan).
Regarding claim 6, Weng a fixing member (6, Fig. 4, Paragraph 0017, this is specifically taught as a positioning stick which blocks the movement of the other elements relative to each other thereby fixing them relative to each other); 
a light guide structure (30, Fig. 4), disposed under the frame and comprising: 
a light guide plate (30, Fig. 4), comprising a first surface (top surface closer to 3, Fig. 4), a second surface (bottom surface closer to the reflective plate, Fig. 4) opposite to 
a mask layer (60, Fig. 4), comprising a second opening corresponding to the first opening (opening in 60 shown in Fig. 5);
a reflective layer (50 and 80, Fig. 4), comprising a first part (the part under the Light guide plate, Fig. 4) and a second part (the part not under the light guide plate, Fig. 4) connected to each other, wherein the first part is disposed on the second surface of the light guide plate (Fig. 4), the second part runs through the first opening to be disposed on a lower surface of the baseplate (Fig. 4), and the second part comprises a third opening (the opening between 50 as shown in Fig. 4); 
a keyboard module, disposed in the frame, wherein the keyboard module comprises: 
a baseplate (60 and 20, Fig. 4), comprising a fourth opening (the opening in 60 and 20, Fig. 4); 
a thin film (3, Fig. 4) circuit layer, disposed on the baseplate (specifically, on is defined by dicationary.com to mean “so as to be attached or unified with” which given that these elements are assembled as one is considered to meet the required limitation); and 
a plurality of keys (4, Fig. 1), disposed on the thin film circuit layer; and 
a light source (40, Fig. 1), disposed on a light incident surface (the side of 30 corresponding to the light source 40, Fig. 1) of the light guide plate, 
wherein the fixing member runs through the fourth opening and the third opening (Fig. 4).

A thin film circuit layer comprising a fifth opening corresponding to the fourth opening;
wherein the fixing member runs through the fifth opening, and an abutting portion of the fixing member abuts against a bottom surface of the second part.
Wang teaches a frame (110, Fig. 1), comprising a fixing member (112 and 103, Figs. 1 and 4); 
a light guide structure, disposed under the frame and comprising: 
a light guide plate (104, Fig. 4), comprising a first surface (bottom surface of 104, Fig. 4), a second surface (top surface of 104, Fig. 4) opposite to the first surface, and a first opening (opening in 103, Fig. 4) running through the first surface and the second surface; 
a reflective layer, comprising a first part (the section between 105 and 104, Fig. 4) and a second part (108 and 120, Fig. 4) connected to each other, wherein the first part is disposed on the second surface of the light guide plate (Fig.4), the second part runs through the first opening, and the second part comprises a third opening (the opening in 108, Fig. 4);
a keyboard module, disposed in the frame, wherein the keyboard module comprises: 
a thin film circuit layer (105, Fig. 4), disposed on the baseplate and comprising a fifth opening (the opening shown in Fig. 4 between 5) corresponding to the fourth opening; and 
a plurality of keys (102, Fig. 4), disposed on the thin film circuit layer; and 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the frame of Wang to the invention of Weng and to have replaced the positioning stick 6 with a hole in the thin film circuit board of Weng as taught by Wang, in order to provide a clear teaching of a frame which protects the internal components and the light source and to provide protection on both sides while still providing the positioning stick member which is part of the frame. 
Weng in view of Wang fail to explicitly disclose a mask layer between the light guide plate and the baseplate.
Pan teaches a mask layer (35, Fig. 4, Paragraph 0026), located between the baseplate (32, Fig. 4, Paragraph 0026) and the light guide plate (331, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the glue layer of Weng with the mask layer of Pan between the light guide plate and baseplate of Weng, in order to correspond to light outputting zones of the keycaps and further to provide additional control of the illumination from the light guide (Pan, Paragraph 0026). 

Regarding claim 7, Wang fails to teach the third opening is smaller than the second opening and the first opening, and the third opening is larger than the fourth opening.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the third opening be smaller than the second opening and the first 

Regarding claim 8, Weng fails to teach the second part of the reflective layer is not glued on the lower surface of the baseplate.
Wang teaches a fixing member which holes all the elements in place without glue given that the frame is held by a screw. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the positioning member and glue of Weng with the fixing member of Wang, in order to provide a clear teaching of a frame which protects the internal components and the light source and to provide protection on both sides while still providing the positioning stick member which is part of the frame.

Regarding claim 9, Wang teaches the fixing member is a screw (Fig. 4, Paragraph 0026).

Regarding claim 10, Weng teaches a periphery of the fourth opening is plate-shaped (Fig. 4).

Regarding claim 11, Weng teaches a recessed area in the reflective plate (Fig. 4). It is the Examiners position that the recessed area could be used for a screw head.
Wang teaches using a screw to keep the elements together.
However, Wang fails to explicitly teach the fixing member is flush with or does not exceed the first part of the reflective layer.


Regarding claim 12, Weng teaches the fixing member exceeds the first part of the reflective layer (Fig. 4).

Regarding claim 13, Weng teaches a light shield layer (22, Fig. 4, Paragraph 0019) is disposed around the fourth opening on an upper surface of the baseplate (Paragraph 0019).

Regarding claim 15, Weng teaches the second opening is smaller than or equal to the first opening (Fig. 4).

Regarding claim 16, Weng fails to teach the second opening is larger than the first opening.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have had the second opening in Weng larger than the first opening, in order to provide different light distributions near the positioning member thereby allowing light to pass if desired.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 2016/0109636 Hereinafter Weng) in view of Wang (US 2014/0218890 Hereinafter Wang) and .
Regarding claim 14, Weng fails to teach the reflective layer is a ground metal layer.
Lin teaches the reflective layer (2162, Paragraph 0017) is a ground metal layer (Paragraph 0003).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have grounded the reflective layer of Weng as taught by Lin, in order to prevent unnecessary accumulation of static electricity (Lin, Paragraph 0003)

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
The applicant has argued that Weng fails to teach extend through the hole. While this argument has been fully considered it is not persuasive. The Examiner points out that the reflector 50 of Weng passes into the hole in the same fashion as the prior art specifically the reflector 50 passes into the hole 5 between the sides of 30 as the Applicant’s art does. Additionally, Applicant points out to the baseplate as being 50 however the baseplate was points out as being 60 and 20 not element 50 as the applicant references.
The applicant has argued that Weng fails to teach the second part… disposed on a lower surface of the baseplate. While this argument has been fully considered it is not persuasive. The Examiner points out that this is the same argument as above with regards to claim 1.
The applicant has argued that Weng in view of Wang specifically about Wang fails to teach the base plate having reflective properties nor does the baseplate run through the opening of the light guide plate 104 and being disposed on a lower surface of the baseplate 106. While this argument has been fully considered it is not persuasive. The Examiner points out that Wang does teach the baseplate being reflective in view of Paragraph 0027 in view of Fig. 4 which shows light reflecting off of it. Additionally, Examiner points out that Wang does teach that the light guide plate 104 being disposed under the baseplate 106. However, these points are irrelevant given that Wang was used to teach adding the frame to Weng in order to provide protection for the internal components and to have the hole pass through the thin film circuit board of Weng.
The applicant has argued that Wang fails to teach the fixing member abuts against a bottom surface of the second part. While this argument has been fully considered it is not persuasive. The Examiner points out that while the bottom of the screw 103 does not abut against element 106 of Wang it does abut against the bottom surface of 120 which was considered to be a part of the same overall element given that it likewise projects into the hole and allow for the surface to hole. Simply removing the position pin of Wang and adding the screw would provide the screw pressing on the bottom member which in the case of Weng is the reflector layer 50.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/E.T.E/Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875